Citation Nr: 0321247	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-45 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether medical expenses allegedly incurred between January 1 
and December 31, 1995 should be excluded from the veteran's 
countable 1995 calendar year income for purposes of 
determining his entitlement to payment of Department of 
Veterans Affairs improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from November 1951 to October 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2000, the 
Board remanded this case to the RO.  


FINDING OF FACT

The veteran did not file a substantive appeal discussing 
errors of fact or law with regard to his claim for exclusion 
of medical expenses allegedly incurred between January 1 and 
December 31, 1995 from his countable 1995 calendar year 
income for purposes of determining his entitlement to payment 
of VA improved pension benefits.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the claim 
for exclusion of medical expenses allegedly incurred between 
January 1 and December 31, 1995 from the veteran's countable 
1995 calendar year income for purposes of determining his 
entitlement to payment of VA improved pension benefits, was 
not filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. § 7105, 7108 (West 2002); 38 C.F.R. §§ 
20.101(c), 20.200, 20.202, 20.203 (2002).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a).  It is well established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each issue before adjudicating the merits 
and that, once apparent, a potential jurisdictional defect 
may be raised by the court, tribunal or any party, sua 
sponte, at any stage in the proceedings.  Barnett v. Brown, 
83 F.3d 1380, 1983 (1996).  Within the VA regulatory system, 
the Board is the sole arbiter of decisions concerning the 
adequacy of a substantive appeal.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 20.101(c), 20.203.

In a May 1996 determination, the RO terminated the veteran's 
award of improved pension benefits based on a finding that 
his annual income exceeded the applicable statutory 
limitation.  

In his May 1996 VA Form 21- 8416, Medical Expense Report, the 
veteran listed his family's medical and dental expenses for 
calendar year 1995 and the providers thereof.  He did not 
submit either the exact dates or the corresponding receipts 
for his payment of the reported expenses.  

In June 1996, the RO requested that the veteran provide the 
dates on which he paid the reported expenses and receipts 
reflecting such payments.  However, the veteran did not 
respond to the RO's request.  Accordingly, in a June 1996 
determination, the RO denied his claim for exclusion of 
medical expenses allegedly incurred between January 1 and 
December 31, 1995 from his countable 1995 calendar year 
income for purposes of determining his entitlement to payment 
of VA improved pension benefits.  

Thereafter, an NOD was received.  The veteran requested that 
a hearing be scheduled.  In October 1996, he was issued an 
SOC.  He was notified therein of what he needed to do to 
complete his claim and of the time limits for completing his 
claim.  The cover letter to the SOC apprised the veteran that 
if he decided to continue his appeal, he would need to file a 
formal appeal by completing and filing the enclosed VA Form 
9, Appeal to Board of Veterans' Appeals.  He was advised in 
the letter to read the instructions that come with this form 
very carefully.  

Thereafter, in October 1996, a VA Form 9, was received.  In 
that Form 9, the veteran stated that he wanted a hearing.  He 
did not discuss errors of fact or law with regard to his 
claim.

The RO scheduled the veteran for a hearing in March 1997, but 
he cancelled the hearing.  In March 1997 correspondence, the 
veteran indicated that h would be submitting evidence to 
"sustain" his claim  No evidence or argument was thereafter 
forthcoming.  Another hearing was scheduled for the next 
month, but that hearing was also cancelled.  Subsequently, 
the veteran submitted medical expenses, with receipts, for 
income years after 1995.  Improved pension benefits were 
awarded from January 1996.  

Following certification of the veteran's claim to the Board, 
in a January 2000 Written Brief Presentation, the national 
accredited representative advanced that the veteran may have 
abandoned his appeal.  

In the Board's February 2000 remand decision, it was noted 
that the veteran had not expressly stated that he wished to 
abandon the instant appeal.  The Board remanded this case to 
the RO.  In the remand decision, the veteran and his 
representative were notified that there was a duty to submit 
an adequate and timely appeal and that they were being given 
an opportunity to address why the appeal should not be 
dismissed for lack of an adequate appeal; that, if the 
veteran wished to continue his appeal, he should provide the 
dates of his payment of the medical and dental expenses 
reported on his May 1996 Medical Expense Report and the 
receipts corresponding to such payments and that he should 
contact the providing physicians, dentists, and pharmacies 
for assistance in obtaining the requested information; that 
he and his representative were informed that VA was seeking 
records of payment made in 1995; and that the Board reserved 
the right to dismiss any appeal that is either untimely or 
inadequate.

In February 2002, the RO again notified the veteran that he 
could address why or why not his appeal was adequate.  He was 
issued a supplemental statement of the case in February 2003.  

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A substantive 
appeal should set forth specific allegations of error of fact 
or law related to specific items in the SOC and clearly 
identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.  38 U.S.C.A. 
§§ 7105(d)(5), 7108; 38 C.F.R. § 20.202.  

The record does not contain any statement by the veteran 
and/or his representative alleging any error of law or fact 
regarding the issue of whether medical expenses allegedly 
incurred between January 1 and December 31, 1995 should be 
excluded from the veteran's countable 1995 calendar year 
income for purposes of determining his entitlement to payment 
of VA improved pension benefits following the issuance of the 
SOC in October 1996.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3); 38 C.F.R. § 20.303 (2001).  In his March 1997 
correspondence, the veteran requested 60 days to submit 
evidence.  Sixty days from the March 1997 correspondence was 
still within the one-year period.  As noted, he never 
submitted further evidence or argument.  The veteran nor his 
representative have not indicated that his failure to timely 
file a substantive appeal was due to good cause.  Id.  The 
Board has no discretion to exercise jurisdiction over any 
issue other than under those bases provided by statute or 
regulation.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  
Therefore, the Board must dismiss the claim for exclusion of 
medical expenses allegedly incurred between January 1 and 
December 31, 1995 from the veteran's countable 1995 calendar 
year income for purposes of determining his entitlement to 
payment of VA improved pension benefits, due to the absence 
of an adequate and timely filed substantive appeal.  38 
U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.101(c), 20.200, and 
20.202.


ORDER

The claim for exclusion of medical expenses allegedly 
incurred between January 1 and December 31, 1995 from the 
veteran's countable 1995 calendar year income for purposes of 
determining his entitlement to payment of VA improved pension 
benefits, is dismissed.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

